department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date jul contact person number release date uil number eo identification_number contact number employer_identification_number form required to be filed tax years dear h this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_521 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses if you have any questions about your the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number u l number date legend m applicant n state o date p large saltwater lake q percentage r state registration certificate dear we have considered your application_for recognition of exemption from federal_income_tax under sec_521 of the internal_revenue_code based on the information provided we have concluded that you do not qualify for exemption under sec_521 the basis for our conclusion is set forth below issue does the organization hereinafter m’ meet the requirements for exemption under sec_521 of the code as a farmers’ cooperative facts m was incorporated under the provisions of the non-profit cooperative code in the state of n on o date article iii sec_1 of m’s articles of incorporation state the following purposes the purposes of this cooperative shall be to receive harvest handle process and market brine shrimp cysts and other products of its members and other purposes engaged in the fishery industry to purchase handle and distribute supplies and equipment to its members and other patrons to perform any and all related_services for its members and other patrons and to engage in any other lawful purpose this cooperative shall be operated on a cooperative basis for the mutual benefit of its members and patrons article iv of m’s articles state for the purposes of these articles the holders of certificates of registration cor’s for the harvest of artemia cysts from the p are considered persons engaged in the fishery industry article sec_1 subsection f of m's bylaws states that one of the requirements for membership in m is the holding one or more certificates of registration cor to harvest artemia cysts from the p in m’s form_1028 application part ill item it states that the activity in which m will engage is harvesting processing and marketing of brine shrimp eggs law sec_521 of the code provides in part that a farmers’ cooperative organization described in sec_521 of the code shall be exempt from taxation under subtitle a except as otherwise provided in article of subchapter_t of the code sec_521 of the code states that the type of farmers’ cooperative exempt from taxation are farmers fruit growers or like associations organized and operated on a cooperative basis a for the purpose of marketing the products of members or other producers and turning back to them the proceeds of sales less the necessary marketing expenses on the basis of either the quantity or the value of the products furnished by them or b for the purpose of purchasing supplies and equipment for_the_use_of members or other persons and turning over such supplies and equipment to them at actual cost plus necessary expenses sec_464 of the code defines the term farming as the cultivation of land or the raising or harvesting of any agricultural or horticultural commodity including the raising shearing feeding caring for training and management of animals for purposes of the preceding sentence trees other than trees bearing fruit or nuts shall not be treated as an agricultural or horticultural commodity sec_1_521-1 of the income_tax regulations states that a cooperative association engaged in the marketing of farm products for farmers fruit growers livestock growers dairymen etc and turning back to producers the proceeds of the sales of their products less the necessary operating_expenses on the basis of either the quantity or the value of the products furnished by them are exempt from income_tax sec_1_521-1 of the regulations states that cooperative associations engaged in the purchasing of supplies and equipment for farmers fruit growers livestock growers dairymen etc and turning over such supplies and equipment to them at actual cost plus necessary operating_expenses are exempt from income_tax sec_1_521-1 of the regulations provides that cooperative organizations engaged in occupations dissimilar from those of farmers fruit grower and the like are not exempt sec_1_175-3 of the regulations states that term farm is to be used in its ordinary accepted sense and includes stock dairy poultry fish fruit and truck farms and also plantations ranches ranges and orchards a fish_farm is an area where fish are grown or raised as opposed to merely caught or harvested in 84_f2d_453 cir the commissioner determined the petitioner was not exempt from sec_103 of the code which was a predecessor to sec_521 of the internal_revenue_code_of_1986 the court agreed saying in part we believe as the commissioner contends that under the principle of ejusdem generis the words like associations are limited by the words farmers and fruit growers and as thus limited mean only such associations as market agricultural products or purchase supplies and equipment for those who are engaged in producing agricultural products see garden homes co v commissioner c c a f 2d under such construction petitioner is not one of the associations exempt from taxation in revrul_55_611 1955_2_cb_270 the service held that an association which purchases supplies and equipment for its members who are fishermen is not an association of farmers or fruit growers or a like association within the meaning of sec_521 of the internal_revenue_code because it was not a like association the association had contended that under state law agricultural products included fish and salt water sea food and that state law had recognized it as an agricultural association the service stated that the provisions of any state law are not controlling in determining status for federal_income_tax purposes and cited munro l 305_us_188 in support of its contention in revrul_64_246 1964_2_cb_154 an organization was engaged in the business of harvesting processing buying selling storing and otherwise handling fish and fish products for its members and other patrons its membership was restricted to persons engaged in the production of agricultural commodities including fish of commercial value produced in privately-owned waters the service held that because the association was engaged in cooperatively marketing fish in privately-owned waters it was considered to be an organization composed of producers of farm-raised fish which are in other words farm products the service held that the organization was exempt under sec_521 as a farmers’ cooperative application of law we consider m's activities of harvesting processing and marketing of brine shrimp as not being engaged in a farming activity sec_464 of the code does not include in the definition of farming the harvesting of brine shrimp per sec_1_521-1 of the regulations cooperative organizations engaged in occupations dissimilar from those of farmers fruit grower and the like are not exempt under sec_521 of the code sec_1_175-3 of the regulations a fish_farm is an area where fish are grown or raised as opposed to merely caught or harvested per m is not similar to the organization described in revrul_64_246 because the organization in that ruling raised fish in privately-owned waters whereas m harvests processes and markets brine shrimp from the p which is not privately owned by m therefore m is not engaged in a farming activity and cannot be considered a like association under sec_521 of the code applicant's position in m’s letter dated date it stated among other things that the members of m do not have their own private fish shrimp farms the letter also states that brine shrimp are used as food for other fish producers when the brine shrimp are processed the brine shrimp are marketed to fish producers ie not markets or restaurants m's letter of date requested a formal denial letter from the service m states that in many respects the the harvesting of brine shrimp cysts from the p is regulated by the state of n members of the cooperative hold approximately q percent of the r issued by the state of n with respect to harvesting brine shrimp from the lake harvesting of brine shrimp cysts by the cooperative from the p is similar to harvesting fish from a private fish_farm facility government's position m states that the harvesting of brine shrimp cysts is regulated by the state of n as stated in munro l lyeth v hoey the provisions of any state law are not controlling in determining status for federal income taxes m also states that the harvesting of brine shrimp cysts is similar to harvesting fish from a private fish_farm facility however sec_1_175-3 of the regulations states a fish_farm is an area where fish are grown or raised as opposed to merely caught or harvested emphasis added in revrul_64_246 the service emphasized that fish and fish products could be considered as farm products if raised in privately-owned waters which differs from m in that it harvests brine shrimp cysts in a publicly-owned salt water lake based on sec_464 of the code and sec_1_175-3 of the regulations the service contends the harvesting of brine shrimp cysts is not a farming activity sec_1_521-1 of the regulations states that cooperative associations engaged in occupations dissimilar from those of farmers fruit grower and the like are not exempt under sec_521 of the code since m is not a like association it cannot be described as a farmers’ cooperative under sec_521 of the code conclusion based on the information submitted it is the position of the internal_revenue_service that you do not qualify for exemption under sec_521 as a farmers’ cooperative you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney ail forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure
